21-22108-rdd          Doc 41       Filed 06/02/21 Entered 06/02/21 15:41:02             Main Document
                                                Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                              Chapter 11

         96 Wythe Acquisition LLC                                  Case no. 21-22108

                                      Debtor.
----------------------------------------------------------x

            ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF
       CLAIM AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

         Upon the application of the above-captioned Debtor and Debtor in Possession (the "Debtor"),

for an order, pursuant to Federal Rule of Bankruptcy Procedure ("Bankruptcy Rule") 3003(c)(3),

fixing a deadline (the "Bar Date") and establishing procedures for filing proofs of claim and

approving the form and manner of service thereof, and it appearing that the relief requested is in the

best interests of the Debtor, its estate, and creditors and that adequate notice has been given and that

no further notice is necessary; and after due deliberation and good and sufficient cause appearing

therefor, it is hereby

         ORDERED, that except as otherwise provided herein, all persons and entities, (including,

without limitation, individuals, partnerships, corporations, joint ventures, trusts and governmental

units) that assert a claim, as defined in Section 101(5) of the Bankruptcy Code, against the Debtor

which arose on or prior to the filing of the Chapter 11 petitions on February 23, 2021 (the "Filing

Date"), shall file a proof of such claim in writing or electronically on the Court’s website at

www.nysb.uscourts.gov so that it is received on or before July 15, 2021 at 5:00 p.m. Eastern Time;

and it is further

         ORDERED, that notwithstanding any other provision hereof, proofs of claim filed by

governmental units must be filed on or before August 22, 2021 at 5:00 p.m. Eastern Time (the date

that is more than 180 days after the date of the order for relief); and it is further
21-22108-rdd       Doc 41     Filed 06/02/21 Entered 06/02/21 15:41:02               Main Document
                                           Pg 2 of 5




        ORDERED, that the following procedures for the filing of proofs of claim shall apply:

                (a) Proofs of claim must conform substantially to Official Bankruptcy Form No. 410;

                (b) Attorneys (with full access accounts) and employees of institutional creditors

(with limited access accounts) should file proofs of claim electronically on the Court’s Case

Management/Electronic Case File (“CM/ECF”) system. Those without accounts with the CM/ECF

system may electronically create and file proofs of claim through the “File A Proof of Claim” link on

the Court’s website at www.nysb.uscourts.gov or by delivering the original proof of claim to the

United States Bankruptcy Court, 300 Quarropas Street, White Plains, NY 10601−5008;

                (c) Proofs of claim will be deemed filed only when received by the Clerk of the

Bankruptcy Court on or before the Bar Date;

                (d) Proofs of claim must (i) be signed; (ii) include supporting documentation (if

voluminous, attach a summary) or an explanation as to why documentation is not available; (iii) be in

the English language; and (iv) be denominated in United States currency; and it is further

        ORDERED, that Proofs of Claim need not be filed as to the following types of claims:

                (a) Any claim as to which the holder has already filed a proof of claim against the

Debtor in the above-captioned case in a form substantially similar to Official Bankruptcy Form No.

410.

                (b) Any claim that is listed on the Schedules filed by the Debtor, provided that (i) the

claim is not scheduled as "disputed," "contingent" or "unliquidated"; and (ii) the claimant does not

disagree with the amount, nature and priority of the claim as set forth in the Schedules;


                                                   2
21-22108-rdd        Doc 41      Filed 06/02/21 Entered 06/02/21 15:41:02             Main Document
                                             Pg 3 of 5




                 (c) Any claim that heretofore has been allowed by Order of this Court;

                 (d) Any claim that has been paid in full by the Debtor;

                 (e) Any claim for which different specific deadlines have previously been fixed by

this Court;

                 (f) Any claim allowable under sections 503(b) and 507(a)(2) of the Bankruptcy Code

as an expense of administration of the Debtors’ estate; and it is further

          ORDERED, that any person or entity that holds a claim that arises from the rejection of

an executory contract or unexpired lease, as to which the order authorizing such rejection is

dated on or before the date of entry of this Order, must file a proof of claim based on such

rejection on or before the Bar Date, and any person or entity that holds a claim that arises from

the rejection of an executory contract or unexpired lease, as to which an order authorizing such

rejection is dated after the date of entry of this Order, must file a proof of claim on or before

such date as the Court may fix in the applicable order authorizing such rejection; and it is

further




          ORDERED, that holders of equity interests in the Debtor need not file proofs of interest with

respect to the ownership of such equity interests; provided, however, that if any such holder asserts a

claim against the Debtor (including a claim relating to an equity interest or the purchase or sale of

such equity interest), a proof of such claim must be filed on or prior to the applicable Bar Date

pursuant to the procedures set forth in this Order; and it is further
                                                     3
21-22108-rdd       Doc 41      Filed 06/02/21 Entered 06/02/21 15:41:02                Main Document
                                            Pg 4 of 5




        ORDERED, that if the Debtor amends or supplements the Schedules subsequent to the date

hereof, the Debtor shall give notice of any amendment or supplement to the holders of claims

affected thereby, and such holders shall be afforded 30 days from the date of such notice to file

proofs of claim in respect of their claims or be barred from doing so, and shall be given notice of

such deadline; and it is further

        ORDERED, that nothing in this Order shall prejudice the right of the Debtor or any other

party in interest to dispute or assert offsets or defenses to any claim reflected in the Schedules; and it

is further

        ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail to

comply with this Order by timely filing a proof of claim in appropriate form shall not be treated as a

creditor with respect to such claim for the purposes of voting and distribution; and it is further

        ORDERED, that a copy of the notice substantially in the form annexed hereto is approved

and shall be deemed adequate and sufficient if served by first-class mail at least 35 days prior to the

Bar Date on:

                (a) the United States trustee;

                (b) counsel to each official committee;

                (c) all persons or entities that have requested notice of the proceedings in the chapter

11 case;

                (d) all persons or entities that have filed claims;



                                                     4
21-22108-rdd        Doc 41      Filed 06/02/21 Entered 06/02/21 15:41:02               Main Document
                                             Pg 5 of 5




                 (e) all creditors and other known holders of claims as of the date of this Order,

including all persons or entities listed in the Schedules as holding claims;

                 (f) all parties to executory contracts and unexpired leases of the Debtor;

                 (g) all parties to litigation with the Debtor;

                 (h) the Internal Revenue Service for the district in which the case is pending and, if

required by Bankruptcy Rule 2002(j), the Securities and Exchange Commission and any other

required governmental units (a list of such agencies is available from the Office of the Clerk of the

Court); and

                 (i) such additional persons and entities as deemed appropriate by the Debtor; and it is

further

          ORDERED, that any person or entity who desires to rely on the Schedules will have the

responsibility for determining that the claim is accurately listed in the Schedules; and it is further

          ORDERED, that the Debtor is authorized and empowered to take such steps and perform

such acts as may be necessary to implement and effectuate the terms of this Order; and it is further

          ORDERED, that entry of this Order is without prejudice to the right of the Debtor to seek a

further order of this Court fixing a date by which holders of claims or interests not subject to the Bar

Date established herein must file such proofs of claim or interest or be barred from doing so.

Dated: New York, New York
       June 2, 2021
                                                  /s/Robert D. Drain
                                                  UNITED STATES BANKRUPTCY JUDGE

                                                      5
